Case: 1:19-cv-02277-CAB Doc #: 77 Filed: 08/31/21 1 of 5. PageID #: 2341




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 JUSTIN KRENDL, Administrator                 )       CASE NO. 1:19CV2277
 of the Estate of Matthew Krendl,             )
                      Plaintiff,              )       SENIOR JUDGE
                                              )       CHRISTOPHER A. BOYKO
                vs.                           )
                                              )       OPINION AND ORDER
 INTERMARK TRANSPORT, et al.,                 )
                                              )
                       Defendants.            )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Motion (ECF DKT #50) of Plaintiff/

 Counterclaim Defendant Justin Krendl to Set Aside Entry of Default. For the following

 reasons, the Motion is granted.

                               I. FACTUAL BACKGROUND

        Plaintiff Justin Krendl, as Administrator of the Estate of Matthew Krendl, sued

 Defendants Intermark Transport and Bogdan Adrian Petrisor, alleging Petrisor, while in the

 scope of his employment with the Intermark trucking company, failed to maintain an assured

 clear distance when he struck the rear of the vehicle being operated by Plaintiff’s decedent.

        On August 28, 2017, Matthew Krendl was operating a red 2001 Toyota 4Runner; and

 at 9:38 p.m., he stopped in the right-hand traveling lane of Interstate 71 South at mile marker

 205, an area of the highway with no streetlights. The Toyota 4Runner was owned by his

 girlfriend, Third-Party Defendant May Anne Doronila.

        Defendant Petrisor approached in the right lane on Interstate 71 South, operating a

 loaded semi tractor-trailer. The area was dark and the 4Runner had no lights on. Defendant
Case: 1:19-cv-02277-CAB Doc #: 77 Filed: 08/31/21 2 of 5. PageID #: 2342




 Petrisor allegedly was unable to see the vehicle operated by Matthew Krendl until it was too

 late to slow down or avoid striking it.

         Matthew Krendl suffered fatal injuries. The Ohio State Highway Patrol investigation

 determined that Krendl was operating the vehicle with a suspended driver’s license.

 Toxicology results showed that Krendl’s blood alcohol concentration was over three times the

 legal limit.

         Plaintiff filed suit for Negligence and Wrongful Death in Medina County Common

 Pleas Court against Intermark and Petrisor. On September 30, 2019, the matter was removed

 to federal court on the basis of diversity. Both Intermark and Petrisor are citizens of Quebec,

 Canada.

         Defendant Intermark filed its original Answer on October 7, 2019. (ECF DKT #4).

 Defendant Petrisor filed his Answer, Counterclaim and Third-Party Complaint on November

 22, 2019. (ECF DKT #9). Defendant Intermark filed an Amended Answer, Counterclaim

 and Third-Party Complaint on March 11, 2020. (ECF DKT #23). Plaintiff answered

 Defendant Intermark’s Counterclaim on March 20, 2020. (ECF DKT #25).

         On February 19, 2020, Defendant Petrisor filed a Request to Enter Default against

 Plaintiff on the Counterclaim. The Clerk entered Default on March 5, 2020. (ECF DKT

 #22). On February 15, 2021, Plaintiff/Counterclaim Defendant filed the instant Motion to

 Set Aside the Entry of Default, arguing that the failure was not willful; that Defendant

 Petrisor would not be prejudiced; and that the Estate has a meritorious defense to the

 Counterclaim.

         In his Brief in Opposition (ECF DKT #60), Defendant Petrisor contends that Plaintiff


                                               -2-
Case: 1:19-cv-02277-CAB Doc #: 77 Filed: 08/31/21 3 of 5. PageID #: 2343




 had notice of his failure to reply to the Counterclaim for over a year, yet delayed an inordinate

 amount of time before seeking relief from the Court. In addition, Plaintiff’s defense of a

 statute of limitations bar is without merit. Furthermore, Defendant Petrisor suffered prejudice

 because he believed it was unnecessary to conduct discovery or to produce experts on his own

 behalf because the Counterclaim was uncontested.

                                 II. LAW AND ANALYSIS

 Setting aside an entry of default

         Pursuant to Fed.R.Civ.P. 12(a)(1)(A), a defendant must serve an answer within

 twenty-one days of being served with a summons and complaint unless service is waived.

 Under Fed.R.Civ.P. 55(a), the clerk must enter a default when a party fails to defend an action

 as required. However, Fed.R.Civ.P. 55(c) grants the Court the authority to set aside an entry

 of default for “good cause.”

         In Berthelsen v. Kane, 907 F.2d 617, 620 (6th Cir.1990), the Sixth Circuit opined:

         The same considerations exist when deciding whether to set aside either an
         entry of default or a default judgment, but they are to be applied more liberally
         when reviewing an entry of default. While a default judgment may be vacated
         only by satisfying the stricter standards applied to final, appealable orders
         under Fed.R.Civ.P. 60(b), an entry of default may be set aside for “good cause
         shown.” Fed.R.Civ.P. 55(c).

         “[J]udgment by default is a drastic step which should be resorted to only in the most

 extreme cases.” United Coin Meter Co. v. Seaboard Coastline Railroad, 705 F.2d 839, 845

 (6th Cir.1983). “[M]ere delay in satisfying a plaintiff's claim, if it should succeed at trial, is

 not sufficient prejudice to require denial of a motion” to set aside an entry of default

 judgment. Id. The Sixth Circuit has stated, “in general, our cases discussing motions to set

 aside default under Rule 55(c) are extremely forgiving to the defaulted party and favor a

                                                 -3-
Case: 1:19-cv-02277-CAB Doc #: 77 Filed: 08/31/21 4 of 5. PageID #: 2344




 policy of resolving cases on the merits instead of on the basis of procedural missteps.” U.S. v.

 $22,050.00 U.S. Currency 595 F.3d 318, 322 (6th Cir. 2010).

            “In determining whether good cause exists, the district court must consider: ‘(1)

 [w]hether culpable conduct of the defendant led to the default, (2) [w]hether the defendant has

 a meritorious defense, and (3) [w]hether the plaintiff will be prejudiced.’” U.S. v. $22,050.00

 U.S. Currency, 595 F.3d at 324, quoting Waifersong, Ltd. v. Classic Music Vending, 976 F.2d

 290, 292 (6th Cir.1992). “Although ‘[a]ll three factors must be considered in ruling on a

 motion to set aside an entry of default,’ when a defendant has a meritorious defense and the

 plaintiff would not be prejudiced, ‘it is an abuse of discretion for a district court to deny a

 Rule 55(c) motion in the absence of a willful failure of the moving party to appear and

 plead.’” U.S. v. $22,050.00 U.S. Currency, 595 F.3d at 324, quoting Shepard Claims Serv.,

 Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th Cir.1986).

            Counsel for Plaintiff/Counterclaim Defendant, Curtis M. Fifner, submits his Affidavit

 (ECF DKT #50-2) in support of setting aside the Entry of Default. At Paragraph 3, he states

 in part:

            This was a complete and total mistake on my part, and if I would have seen
            that Defendant Petrisor had filed a counterclaim against Justin Krendl, I would
            have timely filed an Answer. I would never willfully ignore the timelines
            associated with the Federal Rules of Civil Procedure or this Court to the
            detriment of my clients.


            It would not be appropriate for the Court to weigh the credibility of a witness’s sworn

 statement. The Court finds that the failure to answer was not willful.

            Plaintiff contends that Defendant Petrisor’s Counterclaim is barred by the time



                                                  -4-
Case: 1:19-cv-02277-CAB Doc #: 77 Filed: 08/31/21 5 of 5. PageID #: 2345




 limitations for filing claims against an estate. (R.C. 2117.06). The Court holds that the

 limitations bar is a matter of genuine dispute.

        Plaintiff asserts that Defendant Petrisor is not prejudiced by the delay because of the

 joint nature of Defendant Petrisor and Defendant Intermark’s defense in this matter.

 However, Defendant Petrisor insists that prejudice is evident because the deadlines for fact

 and expert discovery have passed. The Court determines that Defendant Petrisor’s position,

 though valid, is not a basis to deny relief to Plaintiff/Counterclaim Defendant. A trial date

 has not been set and the Court is willing to entertain a motion by Defendant Petrisor to re-

 open discovery, if needed.

                                    III. CONCLUSION

        Therefore, pursuant to Fed.R.Civ.P. 55(c), and in keeping with the policy of deciding

 cases on their merits, the Court finds that there is good cause to set aside the entry of default.

 The Motion (ECF DKT #50) of Plaintiff/Counterclaim Defendant Justin Krendl to Set Aside

 Entry of Default is GRANTED and the Entry of Default (ECF DKT #22) is vacated.

 Plaintiff/Counterclaim Defendant shall file his Answer to the Counterclaim of Defendant

 Bogdan Adrian Petrisor within one week of this Order.

        IT IS SO ORDERED.

        DATE: August 30, 2021
                                         s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                   -5-
